                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

RODRIGO V.,                             §
                                        §
           Plaintiff,                   §
                                        §
V.                                      §            No. 3:17-cv-2325-BN
                                        §
NANCY A. BERRYHILL,                     §
Acting Commissioner of Social Security, §
                                        §
           Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Rodrigo V. seeks judicial review of a final adverse decision of the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g). For the reasons

explained below, the hearing decision is affirmed.

                                    Background

      Plaintiff alleges that he is disabled due to a variety of ailments, including pain

and weakness of his right upper extremity, low back pain, numbness in his right leg,

depression, and side effects of pain medication. After his application for disability

insurance benefits was denied initially and on reconsideration, Plaintiff requested a

hearing before an administrative law judge (“ALJ”). That hearing was held on February

11, 2016. See Dkt. No. 13 (Administrative Record [“AR”] at 37-62). At the time of the

hearing, Plaintiff was 55 years old. He has a marginal education (sixth grade education

in Mexico) and has past work experience as a construction equipment mechanic.

Plaintiff has not engaged in substantial gainful activity since April 18, 2014.
      The ALJ found that Plaintiff was not disabled and therefore not entitled to

disability benefits. Although the medical evidence established that Plaintiff suffered

from osteoarthritis of the right shoulder, status post remote right acromioplasty and

resection of the distal clavicle, degenerative disc disease of the lumbar spine, obesity,

diabetes, hypertension, depressive disorder, and somatic symptom disorder, the ALJ

concluded that the severity of those impairments did not meet or equal any impairment

listed in the social security regulations. The ALJ further determined that Plaintiff had

the residual functional capacity to perform a limited range of medium work but could

not return to his past relevant employment. Relying on a vocational expert’s testimony,

the ALJ found that Plaintiff was capable of working as a photocopy machine operator,

cafeteria attendant, housekeeper, dishwasher, porter, and cleaner – jobs that exist in

significant numbers in the national economy.

      Plaintiff appealed that decision to the Appeals Council. The Council affirmed.

      In a single ground for relief, Plaintiff contends that the residual functional

capacity (“RFC”) finding is not supported by substantial evidence and results from

reversible error.

      The Court determines that the hearing decision should be affirmed in all

respects.

                                  Legal Standards

      Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a whole

and whether Commissioner applied the proper legal standards to evaluate the evidence.

                                           -2-
See 42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014); Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995). Substantial evidence is “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

accord Copeland, 771 F.3d at 923. The Commissioner, rather than the courts, must

resolve conflicts in the evidence, including weighing conflicting testimony and

determining witnesses’ credibility, and the Court does not try the issues de novo. See

Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d 232,

237 (5th Cir. 1994). This Court may not reweigh the evidence or substitute its judgment

for the Commissioner’s but must scrutinize the entire record to ascertain whether

substantial evidence supports the hearing decision. See Copeland, 771 F.3d at 923;

Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The Court “may affirm only on the

grounds that the Commissioner stated for [the] decision.” Copeland, 771 F.3d at 923.

      “In order to qualify for disability insurance benefits or [supplemental security

income], a claimant must suffer from a disability.” Id. (citing 42 U.S.C. § 423(d)(1)(A)).

A disabled worker is entitled to monthly social security benefits if certain conditions are

met. See 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage in

substantial gainful activity by reason of any medically determinable physical or mental

impairment that can be expected to result in death or last for a continued period of 12

months. See id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook v. Heckler, 750

F.2d 391, 393 (5th Cir. 1985).



                                            -3-
      “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working; (2) the

claimant has a severe impairment; (3) the impairment meets or equals an impairment

listed in appendix 1 of the social security regulations; (4) the impairment prevents the

claimant from doing past relevant work; and (5) the impairment prevents the claimant

from doing any other substantial gainful activity.” Audler v. Astrue, 501 F.3d 446, 447-

48 (5th Cir. 2007).

      The claimant bears the initial burden of establishing a disability through the

first four steps of the analysis; on the fifth, the burden shifts to the Commissioner to

show that there is other substantial work in the national economy that the claimant can

perform. See Copeland, 771 F.3d at 923; Audler, 501 F.3d at 448. A finding that the

claimant is disabled or not disabled at any point in the five-step review is conclusive

and terminates the analysis. See Copeland, 771 F.3d at 923; Lovelace v. Bowen, 813

F.2d 55, 58 (5th Cir. 1987).

      In reviewing the propriety of a decision that a claimant is not disabled, the

Court’s function is to ascertain whether the record as a whole contains substantial

evidence to support the Commissioner’s final decision. The Court weighs four elements

to determine whether there is substantial evidence of disability: (1) objective medical

facts; (2) diagnoses and opinions of treating and examining physicians; (3) subjective

evidence of pain and disability; and (4) the claimant’s age, education, and work history.

See Martinez, 64 F.3d at 174.



                                           -4-
      The ALJ has a duty to fully and fairly develop the facts relating to a claim for

disability benefits. See Ripley, 67 F.3d at 557. If the ALJ does not satisfy this duty, the

resulting decision is not substantially justified. See id. However, the Court does not hold

the ALJ to procedural perfection and will reverse the ALJ’s decision as not supported

by substantial evidence where the claimant shows that the ALJ failed to fulfill the duty

to adequately develop the record only if that failure prejudiced Plaintiff, see Jones v.

Astrue, 691 F.3d 730, 733 (5th Cir. 2012) – that is, only if Plaintiff’s substantial rights

have been affected, see Audler, 501 F.3d at 448. “Prejudice can be established by

showing that additional evidence would have been produced if the ALJ had fully

developed the record, and that the additional evidence might have led to a different

decision.” Ripley, 67 F.3d at 557 n.22. Put another way, Plaintiff “must show that he

could and would have adduced evidence that might have altered the result.” Brock v.

Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).

                                        Analysis

      Plaintiff contends that the ALJ’s RFC finding is not supported by substantial

evidence because the ALJ failed to consider all limitations relating to his impairments

or to incorporate those limitations into the RFC.

      When determining a claimant’s RFC, the ALJ will consider the limiting effects

of all of the claimant’s impairments, even those that are not severe. See 20 C.F.R. §

404.1545(e). The RFC is an assessment, based on all of the relevant evidence, of a

claimant’s ability to do work on a sustained basis in an ordinary work setting despite



                                            -5-
his impairments. See 20 C.F.R. §§ 404.1545(a), 416.945(a); Myers v. Apfel, 238 F.3d 617,

620 (5th Cir. 2001). The RFC refers to the most that a claimant is able to do despite his

physical and mental limitations. See 20 C.F.R. §§ 404.1545(a); 416.945(a). The RFC is

considered by the ALJ, along with the claimant’s age, education, and work experience,

in determining whether a claimant can work. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

      The ALJ found that Plaintiff had the severe impairments of osteoarthritis of the

right shoulder, status post remote right acromioplasty and resection of the distal

clavicle, degenerative disc disease of the lumbar spine, obesity, diabetes, hypertension,

depressive disorder, and somatic symptom disorder. See AR at 24.

      The ALJ then found that Plaintiff retained the ability to perform medium work

except he is limited to overhead lifting occasionally with the right dominant upper

extremity and he should not operate or be around moving or dangerous equipment. The

ALJ also found that Plaintiff is able to understand, remember and carry out simple

instructions, make decisions, concentrate for extended periods on simple repetitive

tasks, respond appropriately to changes in a routine work setting, and accept

instructions. See id. at 27. Medium work involves lifting no more than 50 pounds at a

time with frequent lifting or carrying of objects weighting up to 25 pounds. A full range

of medium work requires standing or walking, off and on, for a total of approximately

six hours in an eight-hour workday in order to meet the requirements of frequent lifting




                                           -6-
or carrying objects weighing up to 25 pounds. See 20 C.F.R. § 404.1567(c); SSR 83-10,

1983 WL 31241, at *6 (Jan. 31, 1983).

        Plaintiff argues that the record demonstrates his impairments are significantly

more limiting than accounted for by the ALJ and that his limitations restrict his lifting,

carrying, sitting, standing, walking, and reaching to such an extent that he is unable

to perform medium work on a sustained basis.

        Plaintiff asserts that, although the ALJ acknowledged his severe right shoulder

impairment, lower back impairment, and obesity, see AR at 24, the ALJ failed to

properly consider and disregarded Plaintiff’s limitations due to his physical conditions

and medical evidence that supports Plaintiff’s claims to suffer from continued shoulder

limitations, degenerative joint disease, degenerative disc disease of the lumbar spine,

and obesity and that the ALJ fails to consider the combined effect of those conditions

on Plaintiff’s functional capacity. See Dkt. No. 16 at 5 (citing numerous AR records).

        Plaintiff testified to difficulty lifting more than five pounds, reaching, pushing,

sitting, standing, and walking for long periods due to hand pain, back pain, and

radiating leg pain. See AR at 47-52. He testified that he can stand for ten minutes at

a time; that then he must rest without sitting for about fifteen minutes; and that he can

sit for about five minutes at a time. See id. at 51. He also testified to dropping things

and difficulty with buttons and zippers because of weakness in his right hand. See id.

at 2.




                                            -7-
         Plaintiff also reported difficulty performing personal care such as getting dressed

and grooming, inability to carry heavy plates, difficulty rising from a seated position,

impaired ability to drive due to arm weakness and back pain, and needing assistance

with daily activities. See id. at 196, 198, 206, 213, 220, 223 (Function and Disability

Reports dated July 21, 2014; October 16, 2014; October 21, 2014; and November 10,

2014).

         Plaintiff underwent right shoulder surgery on April 19, 2012, due to a work-

related injury. See id. at 270-82, 296, 311-12, 349, 1005-07. Plaintiff reported pain and

limitation in range of motion following surgery. See id. at 256-57, 260, 262, 265, 268,

318-20, 322, 326-29, 330, 332-34, 337, 340-41, 358, 840-77.

         On August 15, 2012, Plaintiff was restricted from lifting or carrying objects

weighing more than ten pounds for more than four hours per day with his right arm and

was completely restricted from pushing, pulling, and reaching. See id. at 356

         On September 4, 2012, Plaintiff’s right shoulder impairment was noted as stable,

but he continued experiencing right shoulder pain and limited range of motion following

surgery, and positive impingement signs. See id. at 253-55, 314-16, 375-76. Plaintiff

also reported difficulties lifting, walking, and performing work-related activities due to

pain. See id. at 253-54. Plaintiff was restricted from lifting or carrying objects weighing

more than ten pounds for more than four hours per day with his right arm and was

completely restricted from reaching and overhead reaching. See id. at 378.




                                             -8-
       On October 22, 2012, Plaintiff continued reporting right shoulder pain,

aggravated with forward flexion and abduction, and examination revealed reduced

range of motion and strength, positive Hawkin’s and Neer signs, and positive Apply’s

test. See id. at 373.

       On July 17, 2014, Plaintiff continued exhibiting lower back tenderness and

spasms and was assessed with low back pain. See id. at 442. An x-ray showed “mild

height loss (10 to 20 %) of the L5 vertebral body, consistent with compression fracture

of uncertain acuity ... Likely facet arthrosis at L5 and S1.” Id. at 404.

       On August 28, 2014, consultative examining psychiatrist Gerald Stephenson –

who Plaintiff acknowledges is not a specialist or expert on physical impairments – noted

that Plaintiff may have physical limitations that will prevent him from performing

work-related tasks in a timely manner. See id. at 387; Dkt. No. 16 at 6.

       On September 2, 2014, an x-ray did not have any abnormal findings for Plaintiff’s

lumbar spine. See AR at 404. MRI findings were mild height loss at L5, likely related

to chronic compression fracture or normal variant, and disc dessication at L4-L5 and

L5-S1 with mild degenerative end plate changes. See id. at 410. Right shoulder x-rays

showed status post remote acromioplasty and resection of the distal clavicle, mild

degenerative hypertrophy at the right glenohumeral joint, and mild distal calcific

rotator cuff tendinitis. See id. at 389.

       Also on September 2, 2014, consultative examining physician Mahmood

Panjwani, M.D., P.A., noted that Plaintiff reported chronic low back pain with radicular



                                           -9-
symptoms in the right lower leg and chronic right shoulder pain status post surgery for

a rotator cuff tear. See id. at 393. Plaintiff also reported difficulty sitting, standing,

walking, or lying down for more than ten to fifteen minutes and that he had to keep

shifting positions to get comfortable. And Plaintiff reported difficulty with pushing,

pulling, bending, stooping and squatting. See id. Physical examination revealed

discomfort with flexing his right hip, inability to bend down fully, right shoulder

reduced range of motion, shoulder pain and discomfort with movement, and Dr.

Panjwani’s impression was that Plaintiff had chronic low back pain with radicular

symptoms in the right lower leg and chronic right shoulder pain status post surgery for

a rotator cuff tear. See id. at 395-96, 399.

       On September 18, 2014, Plaintiff reported severe back pain and he was diagnosed

with a compression fracture of the L5 lumbar vertebra sequela and low back pain. See

id. at 415, 417.

       On November 18, 2014 and December 3, 2014, Plaintiff was diagnosed with

degeneration of the lumbar or lumbosacral intervertebral disc, displacement or lumbar

intervertebral disc without myelopathy, and thoracic or lumbosacral neuritis or

radiculitis, unspecified. See id. at 770, 780. Plaintiff reported difficulty with sitting or

standing for prolonged times or walking for prolonged distances. See id. at 771.

       On September 28, 2015, Plaintiff was diagnosed with chronic low back pain,

spondylosis of the lumbar region without myelopathy or radiculopathy, myofascial pain,

a compression fracture of the L5 lumbar vertebra, and diabetes mellitus. See id. at 821.



                                            -10-
Plaintiff reported continued low back pain and right lower extremity pain. On

examination, Plaintiff exhibited tenderness, positive facet loading pain on the right,

positive FABER test on the right, and limited right upper extremity range of motion at

the shoulder. See id. at 823, 825.

      The ALJ noted that there was no objective medical evidence to support Plaintiff’s

subjective complaints. See id. at 27-30; see also Houston v. Sullivan, 895 F.2d 1012,

1016 (5th Cir. 1989) (holding subjective complaints must be corroborated, at least in

part, by objective evidence).

      The ALJ noted Plaintiff’s history of a 2012 injury and subsequent surgery on his

right shoulder. See AR at 28, 397, 771. The ALJ further noted that examinations

revealed decreased range of motion in Plaintiff’s right shoulder but that an x-ray

performed in 2014 revealed only mild degenerative hypertrophy and mild distal calcific

rotator cuff tendinitis. See id. at 28, 389. A September 2015 examination revealed right

shoulder abduction was 120/150 degrees, but, as the ALJ noted, there was no evidence

that Plaintiff sought further treatment for this allegedly disabling shoulder injury. See

id. at 28, 825); see also Fraga v. Bowen, 810 F.2d 1296, 1303 (5th Cir. 1987) (holding

that the frequency of treatment may be properly considered in evaluating the severity

of alleged pain).

      The ALJ also noted that physical examination findings revealed that Plaintiff

generally retained full range of motion, normal strength, normal sensation, normal gait,

the ability to ambulate without an assistive device, negative straight let raise testing,



                                          -11-
and were generally unremarkable. See AR at 29, 396, 417, 772, 822, 825. And Plaintiff

described his pain level as a four on a scale of one to ten repeatedly, denied numbness

and tingling, denied tenderness, and reported only occasional paresthesia in the right

leg with prolonged standing. See id. at 28-29, 402, 471, 771, 833.

      Additionally, Plaintiff’s diagnostic tests during the relevant period revealed

minimal findings. An August 2014 MRI of Plaintiff’s lumbar spine revealed mild height

loss and mild degenerative changes without spinal cord stenosis. See id. at 28, 401.

Imaging studies did not reflect findings of nerve compression or impingement and there

was no electromyography/nerve conduction studies in the record to confirm the presence

of radiculopathy. See id. at 29. And a September 2014 lumbosacral x-ray was normal.

See id. at 389.

      The evidence also consistently showed that Plaintiff received only conservative

treatment. Plaintiff was treated with nonsteroidal anti-inflammatory pain medication

and muscle relaxers, over-the-counter topical creams, physical therapy, home

exercising, and back stretching. See id. 29, 417, 433, 779, 822. Plaintiff reported that

his symptoms of back pain were helped with physical therapy and stationary cycling.

See id. at 29, 822). An impairment controlled by conservative treatment is not disabling.

See Taylor v. Bowen, 782 F.2d 1294, 1298 (5th Cir. 1986).

      The ALJ noted that Plaintiff’s allegations were greater than expected given the

objective evidence in the record. See AR at 29. The ALJ noted there was no evidence of

neurological deficits and no evidence of nerve impingement or compression indicative



                                          -12-
of severe and disabling pain. See id. The ALJ further noted that Plaintiff consistently

exhibited a normal gait, suggesting the absence of pain. See id. at 29-30. The ALJ noted

that Plaintiff did not use an assistive device at the hearing and that there is no evidence

in the record that he was ever prescribed an assistive device. See id. at 30. And the ALJ

noted that no physician opined that Plaintiff was “disabled” or specified limitations. See

id.; see also Vaughan v. Shalala, 58 F.3d 129, 131 (5th Cir. 1995) (holding that

determination of non-disability is supported when no physician of record stated the

claimant was disabled).

      The RFC determination is the sole responsibility of the ALJ, see Taylor v. Astrue,

706 F.3d 600, 602-03 (5th Cir. 2012), and the ALJ is not required to incorporate

limitations in the RFC that she did not find to be supported by the record, see

Richardson v. Perales, 402 U.S. 389, 390 (1971) (citing Muse v. Sullivan, 925 F.2d 785,

790 (5th Cir. 1991).

      The Court finds that the ALJ properly considered the evidence and concludes that

substantial evidence supports the ALJ’s RFC finding. “The record indicates that the

ALJ used the medical information provided by [Vigil] to determine [his] residual

functional capacity for work,” Taylor, 706 F.3d at 602, and considered all of the objective

and subjective evidence of record. As the Commissioner notes, although Plaintiff may

not agree with her decision, under the regulations and Fifth Circuit case law, that does

not warrant reversal.




                                           -13-
                              Conclusion

The hearing decision is affirmed in all respects.

DATED: March 11, 2019




                                 _________________________________________
                                 DAVID L. HORAN
                                 UNITED STATES MAGISTRATE JUDGE




                                   -14-
